Plaintiff in error was convicted in the district court of Pittsburg county upon an information charging him with selling liquor to a minor and was sentenced to imprisonment in the penitentiary for a term of one year. The act declaring this offense a felony and fixing *Page 714 
the punishment therefor is unconstitutional and void, and the court therefore had no jurisdiction of the cause. Nowakowski v. State, 6 Okla. Cr. 123, 116 P. 351.
This prosecution having been instituted by information and not by indictment, the case is not transferable to the county court, but must be dismissed. Wychoff v. State, 6 Okla. Cr. 122,116 P. 355. The judgment of the district court of Pittsburg county is therefore reversed and remanded with direction to dismiss.